Johnston, C. J.
(dissenting): I am unable to concur in the foregoing conclusion, and, very briefly, I place my dissent on the theory that as the constitution authorizes the trial of an accused by a jury of a county or district in which the offense was committed, and as the constitution provides for the creation of judicial districts, the manifest meaning is that an accused may be tried in the judicial district wherein the offense was committed. That view was recognized and practically declared in The State v. Knapp, 40 Kan. 148, 19 Pac. 728, and The State v. Kindig, 55 Kan. 113, 39 Pac. 1028. These authorities evidently were followed by the trial court, and I think justified its ruling in granting the change of venue.